DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9–12, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiller et al. (US Pat. # 5886266), hereinafter referred to as Stiller.
Regarding claims 1 and 10, Stiller teaches, “(claim 1: pressure sensor receptacle) A tank device, comprising: a motor vehicle tank (Fig. 1, ref. # 2); and a pressure sensor receptacle (area at 7) for fastening a pressure sensor (8) to a motor vehicle tank, the pressure sensor receptacle including: - a receptacle body (5) having a substantially cylindrical shape (see Fig. 1–2) with a first axial end forming a fastening portion of the receptacle body (see Fig. 1, portion of ref. # 5 on top of 1, with unlabeled seal in between), the fastening portion (4 of 5) configured for being plugged through an opening (3) of the motor vehicle tank until a first bearing surface of the receptacle body bears against an edge (at 1) of the opening (3), wherein the first bearing surface is configured to bound the fastening portion; and - a locking body (see Fig. 1, portion holding 5 in place below 1, see portion not labeled above ref. # 7 and 2) having a second bearing surface (on bottom side of 1, opposite 5), the locking body configured for mounting and locking onto the fastening portion such that the second bearing surface bears against an opposite side of the edge of the opening to thereby clamp the pressure sensor receptacle to the edge of the opening by the receptacle body at one side and by the locking body at another side (see Fig. 1, ref. # 5 inserted into 3, and one portion held on top of 1 and another below).”  
Regarding claims 6 and 17, Stiller teaches, “an encircling seal (seal on 5 contacting 1), arranged at the first bearing surface, configured to seal the edge of the opening (3).”
Regarding claims 7 and 18, Stiller teaches, “wherein an axial portion of the fastening portion that is adjacent to the first bearing surface has a non-circular shape (see portions of 5 opposite 1 which have non-circular shapes).”  
Regarding claims 9 and 20, Stiller teaches, “a pressure sensor (8) fastened to a second axial end of the receptacle body (8 in 5), the second axial end being situated opposite the first axial end of the receptacle body (8 in 5 opposite first axial end of 5 compared to 5 and seal on top of 1).”
Regarding claims 11 and 12, Stiller teaches, “wherein the fastening portion is plugged through the opening of a tank wall of the motor vehicle tank (ref. # 4, 5 through 1, 3); wherein the fastening portion is plugged through the opening of a tube wall (1) of the motor vehicle tank (2).”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiller (US Pat. # 5886266).
Regarding claims 8 and 19, Stiller does not appear to teach, “wherein the locking body has an outer contour with a hexagonal shape.” However, it would have been obvious to one skilled in the art at the time of filing to modify Stiller’s invention to include any specific shape or contour for securing members together at a wall portion. The ordinary artisan would have been motivated to modify Stiller’s invention for at least the purpose of ensuring the device fits properly in its intended layout, while also providing means for gripping the edge with a tool if necessary, which a non-circular or hexagonal shape facilitates. Here the examiner takes Official Notice.
Claim(s) 2–4 and 13–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiller (US Pat. # 5886266) in view of FIAT AUTO SPA (DE8433084), hereinafter referred to as Fiat.
Regarding claims 2–4 and 13–15, Stiller does not appear to teach, “wherein the fastening portion comprises a bayonet fastener configured to mount and lock the locking body onto the receptacle body; wherein the bayonet fastener comprises at least two axially rising bayonet guides and two bars that correspond to bayonet guides in the locking body; wherein the bayonet fastener comprises bayonet guides that correspond to at least two axially rising bayonet guides and two bars in the locking body.” However, Fiat teaches the deficiencies of Stiller (Fig. 2, 3; ref. # 7 and 6). It would have been obvious to one skilled in the art at the time of filing to modify Stiller’s invention to include wherein the fastening portion comprises a bayonet fastener configured to mount and lock the locking body onto the receptacle body; wherein the bayonet fastener comprises at least two axially rising bayonet guides and two bars that correspond to bayonet guides in the locking body; wherein the bayonet fastener comprises bayonet guides that correspond to at least two axially rising bayonet guides and two bars in the locking body.
The ordinary artisan would have been motivated to modify Stiller’s invention for at least the purpose of ensuring secure connection between two components to be locked or held in place.
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiller (US Pat. # 5886266) in view of Hirano et al. (US Pub. # 20190039673), hereinafter referred to as Hirano.
Regarding claims 5 and 16, Stiller does not appear to teach, “a ratchet fastener, arranged between the fastening portion and the locking body, configured to counter detachment of the locking body from the receptacle body.” However, Hirano teaches a ratchet fastener for countering detachment between two bodies, lacking in Stiller (Fig. 4, ref. # 55). It would have been obvious to one skilled in the art at the time of filing to modify Stiller’s invention to include a ratchet fastener, arranged between the fastening portion and the locking body, configured to counter detachment of the locking body from the receptacle body.
The ordinary artisan would have been motivated to modify Stiller’s invention for at least the purpose of ensuring a locked connection between two surfaces, preventing unnecessary loosening when in motion or vibrated in a vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach fuel tank sensor assemblies and retainers, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D WALSH/Primary Examiner, Art Unit 2852